      Case 1:19-cv-02146-PKC-CLP Document 41 Filed 01/13/20 Page 1 of 4 PageID #: 1732

                                                                                                         OSEN LLC
                                                                                                     ATTORNEYS AT LAW
                                                                                                          WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                        1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                         T.212.354.0111


                                                        January 13, 2020

        VIA ECF

        Honorable Pamela K. Chen
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Freeman, et al. v. HSBC Holdings plc, et al., 18-cv-7359 (PKC)(CLP) (“Freeman II”)
                          Bowman, et al. v. HSBC Holdings plc, et al., 19-cv-2146 (PKC)(CLP) (“Bowman”)

        Dear Judge Chen:

               Plaintiffs respectfully submit this letter in accordance with the Court’s Orders of December
        2 and 18, 2019. Plaintiffs recognize that the Court expects the parties’ letters primarily to facilitate
        the prompt dismissal of the Freeman II and Bowman complaints on the same bases on which the
        Court previously dismissed Freeman, et al. v. HSBC Holdings plc, et al., 14-cv-6601 (PKC)(CLP)
        (“Freeman I”), so that they can be consolidated with Freeman I on appeal. Plaintiffs therefore
        simply list and summarize their principal contentions, instead of burdening the Court with an
        abridged brief.

        Primary Liability for Conspiracy and for Aiding and Abetting Under 18 U.S.C. § 2333(a)

            1. Defendants’ undisputed conspiracy with Iran and Iranian banks to disguise and conceal
               unlawful transactions with those banks to evade U.S. sanctions that the U.S. government
               has declared were intended to deny Iran “access to the international financial system … to
               facilitate its support for terrorism and proliferation,” was not, as a matter of law, separate
               and distinct from Iran’s undisputed conspiracy to disguise, conceal, and provide funding
               for terrorism, involving the same parties and deceptive techniques. See Freeman I, 2019
               WL 4452364, at *13 (E.D.N.Y. Sept. 16, 2019). The substantial overlap of conspirators
               and techniques during the same overlapping time period makes it plausible that Defendants
               were part of Iran’s conspiracy to support terrorism.

            2. The Second Circuit’s proximate cause analysis delineated in Rothstein v. UBS AG, 708
               F.3d 82 (2d Cir. 2013), applies only to the overt act of any one conspirator for Plaintiffs’
               conspiracy claims, and not to the individual acts of each defendant in that conspiracy.
               Conspiracy liability only requires “an injury caused by an unlawful overt act performed by
               one of the parties to the agreement.” Halberstam v. Welch, 705 F.2d 472, 478 (D.C. Cir.
               1983) (emphasis added). See also id. (“[t]he prime distinction between civil conspiracies
               and aiding-abetting is that a conspiracy involves an agreement to participate in a wrongful
               activity,” whereas “[a]iding and abetting focuses on ... ‘substantial assistance’”). Thus,
               whether a defendant’s own conduct substantially assisted or was a “substantial factor in the
Case 1:19-cv-02146-PKC-CLP Document 41 Filed 01/13/20 Page 2 of 4 PageID #: 1733
 Letter to the Hon. Pamela K. Chen


          sequence of responsible causation,” Rothstein, 708 F.3d at 91, is irrelevant to a conspiracy
          claim.

     3. Plaintiffs are not required to allege that Defendants specifically “inten[ded] that th[eir]
        services would ultimately benefit a terrorist organization,” Freeman I, 2019 WL 4452364,
        at *13 (emphasis added), in order to plausibly allege that Defendants joined a conspiracy
        in violation of 18 U.S.C. §§ 2339A or 2339B. Such conspiracies only require that a
        defendant know that an object of the conspiracy is to provide or conceal and disguise the
        provision of funds (1) to be used in preparation for or carrying out terrorist attacks
        (§ 2339A) or (2) to a Foreign Terrorist Organization, whatever the purpose (§ 2339B (with
        limited exceptions not relevant here)). Neither statute requires intent in the sense of a desire
        that such an outcome be accomplished.

     4. Whether Plaintiffs’ claims for primary civil liability predicated on violations of 18 U.S.C.
        § 2332d by Defendants HSBC Bank USA, N.A., Standard Chartered Bank, Royal Bank of
        Scotland, N.V., and Commerzbank AG are “so closely linked to dangerous and violent
        conduct by terrorist organizations as to satisfy § 2331(1)’s definitional elements,” Freeman
        I, 2019 WL 4452364, at *15 n.30, cannot be decided as a matter of law when these
        Defendants acted continuously, deliberately, and collusively with their Iranian counterparts
        to violate U.S. counter-terror financing sanctions over a period of years and repeatedly
        demonstrated their awareness of their criminal jeopardy and their counterparts’
        involvement in terror financing. The Second Circuit held that whether banking conduct –
        particularly when that conduct is arguably not “routine” – qualifies as acts of international
        terrorism “raises questions of fact for a jury to decide.” Linde v. Arab Bank, PLC, 882 F.3d
        314, 327 (2d Cir. 2018).

 Secondary Liability of All Defendants for Conspiracy and for Aiding and Abetting Under
 18 U.S.C. § 2333(d)(2)1

     5. Section 2333(d)(2) does not require that Defendants conspire “directly” with the same
        Foreign Terrorist Organization that “committed, planned or authorized the attack,” where
        the plain words of the statute do not contain the word “directly,” the plain words “conspire
        with” embrace the common law understanding of civil conspiracy (which does not require
        that each conspirator deal directly with, or even know the identity of, each co-conspirator),
        and the statute’s Findings and Purpose expressly declares the statute’s intent to broaden
        liability to those who “provide[] material support, directly or indirectly, to foreign
        organizations or persons that engage in terrorist activities against the United States.” 18
        U.S.C. § 2333 note, § 2(a)(7) (emphasis added).

     6. The Rothstein “substantial factor in the sequence of responsible causation” standard for
        primary civil liability under 18 U.S.C. § 2333(a) is not the applicable causation standard

 1
          Plaintiffs have consistently maintained that each of their conspiracy and aiding and abetting claims in
 Freeman I predicated on primary liability should also be treated as secondary liability claims under § 2333(d)(2) once
 JASTA was enacted. This also applied specifically to the sixth and seventh claims for relief in Freeman I (the material
 support/aiding and abetting claims against Commerzbank and Standard Chartered Bank) which were formally pleaded
 as § 2333(d)(2) aiding and abetting claims in Freeman II and Bowman (also including aiding and abetting claims
 against the other Defendants).


                                                           2
Case 1:19-cv-02146-PKC-CLP Document 41 Filed 01/13/20 Page 3 of 4 PageID #: 1734
 Letter to the Hon. Pamela K. Chen


        for secondary liability claims under 18 U.S.C. § 2333(d)(2). See Linde, 882 F.3d at 331.
        (“After JASTA, plaintiffs …. can now urge Arab Bank’s liability on the alternative theory
        that it aided and abetted acts of terrorism by others, which acts caused plaintiffs’ injuries.”)
        (emphasis added).

    7. Whether the National Iranian Oil Company (“NIOC”), an agent of the IRGC (designated a
       Foreign Terrorist Organization in part for attacks on, inter alia, Plaintiffs), Mahan Air and
       other designated Iranian entities may not “exist solely for terrorist purposes,” Freeman I,
       2019 WL 4452364, at * 17, is not the correct standard for determining whether Defendants
       aided and abetted Hezbollah or the IRGC by substantially assisting these IRGC-affiliated
       entities. Furthermore, the Freeman II and Bowman complaints plausibly allege that these
       entities are IRGC agents, relying on U.S. government findings that Iran uses “terrorism as
       a central tool of its statecraft” and the “IRGC is integrally woven into the Iranian economy,
       operating institutions and front companies worldwide, so that the profits from seemingly
       legitimate business deals may actually fund Iranian terrorism,” Freeman II ¶ 12, Bowman
       ¶ 12. It would be error to decide the question of their agency and legitimate functions as a
       matter of law, particularly where the amended complaints in Freeman II and Bowman note
       U.S. government findings that, e.g., Defendants’ co-conspirator, Bank Melli, “enabled the
       IRGC and its affiliates to move funds into and out of Iran, while the IRGC-QF, using Bank
       Melli’s presence in Iraq, had used Bank Melli to pay Iraqi Shia militant groups.” Freeman
       II ¶ 45, Bowman ¶ 44.

    8. All three complaints plausibly allege that Defendant Bank Saderat PLC agreed to conceal
       and disguise financial transactions to evade counter-terror financing sanctions; that these
       evasive techniques were intended to, and did, give Iran “access to the international financial
       system enabl[ing] the Iranian regime to facilitate its support for terrorism and
       proliferation” (quoting U.S. government findings); that Bank Saderat provided at least $50
       million of material support directly to Hezbollah (where Congress has found that any
       contribution to a Foreign Terrorist Organization facilitates its terrorist conduct); and that
       Bank Saderat was designated a Specially Designated Global Terrorist for its transfer of at
       least $50 million to Hezbollah.

          Finally, during the October 28, 2019 oral argument on Plaintiffs’ motion for partial
 reconsideration in Freeman I, the undersigned counsel noted that HLF, the principal defendant in
 Boim v. Holy Land Found. for Relief and Dev., 549 F.3d 685 (7th Cir. 2008) (en banc) (“Boim
 III”), was alleged to have sent “money principally to so-called zakat committees in the Palestinian
 territories. These included the Dar [E]l-Salam Hospital.” Tr. 14:1-4. The Court then questioned
 whether the facts of that case involved “these intervening zakats, that could be likened to NIOC”
 here. Tr. 52:13-24. A district court decision after the en banc panel’s ruling in Boim III provides a
 response to this query, confirming that HLF provided significant funding to multiple zakat
 committees and other organizations that were “either known fronts for Hamas, known supporters
 of Hamas, or entities whose funding is known to benefit the Hamas agenda.” Boim v. Quranic
 Literacy Inst., No. 00-cv-2905, 2012 WL 13171764, at *6 (N.D. Ill. Aug. 31, 2012) (internal record
 citations omitted). Dar El Salam Hospital was identified as one of those organizations, confirming
 that Hamas, like the IRGC, raises money through agents that – in the Court’s words – “have
 legitimate as well as illegitimate purposes.” Tr. 14:22-25.


                                                   3
Case 1:19-cv-02146-PKC-CLP Document 41 Filed 01/13/20 Page 4 of 4 PageID #: 1735
 Letter to the Hon. Pamela K. Chen




                                     Respectfully submitted,


                                     /s/ Gary M. Osen


 cc: All counsel (by ECF)




                                        4
